Citation Nr: 1101226	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-02 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for post-operative total 
left knee arthroplasty, currently evaluated as 30 percent 
disabling.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from September 1958 to August 
1959.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2008 rating decision, 
by the Lincoln, Nebraska, Regional Office (RO), which confirmed 
and continued a 30 percent disability rating for the left knee 
arthroplasty.  The Veteran perfected a timely appeal to that 
decision.  



FINDINGS OF FACT

1.  The Veteran underwent a total left knee replacement in May 
2007.  

2.  The residuals of the Veteran's total left knee replacement 
have not caused severe painful motion or weakness for any period 
during this appeal and he does not suffer from instability or 
subluxation, ankylosis of the left knee, extension limited to 30 
degrees or greater, or non-union of the tibia and fibula with 
loose motion requiring a brace.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 percent 
for status post total left knee replacement have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.30, 4.40, 4.45, 
4.59, 4.71a Diagnostic Codes 5055, 5256-5263 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

While the notice provided to the Veteran in September 2008 was 
not given prior to the first RO adjudication of the issue of 
entitlement to an increased rating for the residuals of left 
total knee arthroplasty, the notice as provided by the RO prior 
to the transfer and recertification of the case to the Board 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  That letter informed the Veteran of what 
evidence was required to substantiate the claim, and of his and 
VA's respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  Accordingly, the requirements the Court 
set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears that 
all obtainable evidence identified by the Veteran relative to the 
claim decided herein has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence not already of record 
that would need to be obtained for a proper disposition of these 
claims.  It is therefore the Board's conclusion that the Veteran 
has been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded a VA examination on the issue 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The examination was conducted by a medical professional who 
reviewed the medical records, solicited history from the Veteran, 
and provided information necessary to issue addressed in this 
decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence under the VCAA.  Therefore, no 
useful purpose would be served in remanding these matters for yet 
more development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual Background

Service connection for left knee lateral meniscus degenerative 
tear was granted in November 1999 and a 10 percent evaluation was 
assigned, effective September 4, 1999.  In a May 2004 rating 
decision, the RO granted service connection for instability of 
the left knee and assigned a 10 percent evaluation, effective 
April 9, 2004.  

Of record is a VA hospital summary, which shows that the Veteran 
was admitted to a VA hospital on May 9, 2007.  It was noted that 
the Veteran has suffered from left knee pain for some time now; 
he has failed conservative management.  The Veteran underwent a 
left total knee arthroplasty.  Postoperatively, it was noted that 
his incision was clean, dry and intact; he had no signs of 
infection and no drainage.  His pain was controlled with oral 
pain medications and he had surpassed all the physical therapy 
requirements for discharge.  He was discharged to home.  

VA progress notes dated from August 2006 through June 2007 show 
that the Veteran received follow up evaluation for his left knee 
disorder.  During a clinical visit in June 2007, it was noted 
that the Veteran was seen for follow up six weeks status post 
left total knee arthroplasty.  He had no complaints at that time.  
He was doing quite well.  It was noted that he occasionally has 
some swelling in his knee when overworked it.  He was not taking 
any pain medications and was almost back to full activity.  On 
examination, it was noted that the left lower extremity was 
neurovascularly intact, slightly swollen compared to the 
contralateral knee.  It was slightly warmer to the touch.  The 
incision was clean, dry, intact and healing well.  Range of 
motion was from 0 degrees to 120 degrees.  He was stable to varus 
and valgus stress.  

Thereafter, in a July 2007 rating action, the Veteran's left knee 
disability was re-evaluated under diagnostic code (DC) 5055, knee 
replacement (prosthesis), and a temporary total evaluation (100 
percent) for the left knee disability was assigned effective from 
July 1, 2007 to June 30, 2008.  A 30 percent evaluation (the 
minimum rating assignable following knee replacement) was 
assigned effective July 1, 2008.  

Received in June 2008 were VA progress notes dated from January 
2008 to May 2008 which show that the Veteran received clinical 
attention for residuals of his left total knee arthroplasty.  
During a clinical visit in May 2008, it was noted that the 
Veteran was one year status post left total knee arthroplasty.  
The Veteran indicated that he had had no episodes of instability.  
He had no complaints and was very happy with the results.  On 
examination, it was noted that the Veteran had full extension of 
both knees and further flexion to 120 degrees.  His knees were 
ligamentous stable.  X-rays showed appropriate component 
positioning without any signs of malalignment or loosening.  The 
assessment was status post bilateral knees.  

The Veteran was afforded a VA examination in June 2008.  At that 
time, he denied any complications after the surgery.   He stated 
that the left knee was better post surgery.  He denied much pain; 
he stated that he only had pain when he stepped on it wrong.  The 
Veteran indicated that he felt compelled to ice the knee 3 to 4 
times a week after he had walked a lot.  He denied instability in 
the knees and no falls.  He worked as a grave digger and was 
forced to retire for medical reasons (his back condition).  He 
had no assistive devices.  He denied any functional limitations 
on standing.  He had no deformity, no giving way, no pain and no 
instability; he did report stiffness in the knee.  The Veteran 
also denied any weakness, effusion, locking or any episodes of 
dislocation or subluxation.  On examination, the Veteran's gait 
was described as normal.  Range of motion was 0 degrees of 
extension and flexion to 125 degrees.  No other abnormalities 
were noted, except for the presence of the prosthesis.  The 
pertinent diagnosis was left knee status post total knee 
arthroplasty.  

In an addendum to the above examination, dated in September 2008, 
the examiner stated that he reviewed the last several progress 
notes and no falls were mentioned nor were complaints of right 
knee pain or instability.  Subsequently, in yet another addendum, 
dated in November 2008, the examiner stated that he wished to 
clarify the earlier addendum by noting that it is the Veteran's 
left knee that is the issue and not the right knee.  Therefore, 
all comments in the September 2008 addendum refer to the left 
knee and not the right knee.  


III.  Legal Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4 
(2010).  In determining the level of impairment, the disability 
must be considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2010).  An 
evaluation of the level of disability present must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2010).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In this case, the RO has evaluated the Veteran's status post 
total left knee replacement as 30 percent disabling under 
Diagnostic Code 5055 which rates knee replacements (prosthesis).  

Replacement of the knee joint with a prosthesis warrants 
assignment of a 100 percent evaluation for a period of one year 
following implantation of the prosthesis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  This period commences at the conclusion of 
the initial grant of a total rating for one month following 
discharge from the hospital under the provisions of 38 C.F.R. 
§ 4.30.  38 C.F.R. § 4.71a, Prosthetic Implants, Note (1).  
Thereafter, a minimum 30 percent disability evaluation will be 
assigned.  

A 60 percent evaluation will be assigned for chronic residuals 
consisting of severely painful motion or severe weakness in the 
affected lower extremity.  Intermediate degrees of residual 
weakness, pain, or limitation of motion will be evaluated by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 
5262. 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Diagnostic Code 5256 provides for a 30 percent evaluation for 
ankylosis of the knee in a favorable angle in full extension, or 
in slight flexion between zero degrees and 10 degrees; a 40 
percent evaluation for in flexion between 10 degrees and 20 
degrees; a 50 percent evaluation for in flexion between 20 
degrees and 45 degrees; and a 60 percent evaluation for if 
extremely unfavorable ankylosis at an angle of 45 degrees or 
more.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, extension of the knee limited to 5 
degrees warrants a non-compensable rating, extension limited to 
10 degrees warrants a 10 percent rating, extension limited to 15 
degrees warrants a 20 percent rating, extension limited to 20 
degrees warrants a 30 percent rating, extension limited to 30 
degrees warrants a 40 percent rating, and extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5262, non-union of the tibia and fibula 
with loose motion, requiring a brace, is rated at 40 percent 
disabling. 38 C.F.R. § 4.71a.  Mal-union of these bones, with 
marked knee or ankle disability, is rated at 30 percent 
disabling. Id. With moderate knee or ankle disability, a 20 
percent rating is assigned, and, with slight knee or ankle 
disability, a 10 percent rating is assigned.  Id.  

Additionally, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, Diagnostic Code 
5257 provides for a 10 percent evaluation where the recurrent 
subluxation or lateral instability is "slight," a 20 percent 
evaluation where the subluxation or lateral instability is 
"moderate," and a 30 percent evaluation where the subluxation or 
lateral instability is "severe."  38 C.F.R. § 4.71a.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior on motion. Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be regarded 
as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, painful movement, swelling, deformity, or disuse 
atrophy.  Where functional loss is alleged due to pain upon 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

38 C.F.R. § 4.14 states that evaluation of the same 
manifestations of a disability under different diagnoses, a 
process called "pyramiding", is to be avoided.  However, the 
Court has held that held that in cases where the record reflects 
that the appellant has multiple problems due to service-connected 
disability, it is possible for an appellant to have "separate and 
distinct manifestations", permitting separate ratings.  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is 
that none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the other 
conditions.  Id.  

Additionally, limitation of motion and instability of the knee 
are two separate disabilities.  A veteran can be rated separately 
under limitation of motion of the knee and instability.  See 
VAOGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and 
is rated under instability of the knee, those two disabilities 
may be rated separately under 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003 or 5010 and Diagnostic Code 5257); see also VAOPGCPREC 
9-98 (August 14, 1998).   

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, it must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The above evidence weighs against granting a rating in excess of 
30 percent for the Veteran's left knee disability under 
Diagnostic Code 5055.  There is no significant evidence of 
weakness and the Veteran's pain is generally described as 
intermittent "when he steps wrongly."  In fact, at the June 
2008 examination, the Veteran reported that he did not take any 
pain pills specifically for the left knee; he also denied any 
instability in the knees and no falls.  In short, there is no 
evidence of severe painful motion or weakness in the left knee to 
warrant a rating of 60 percent.  

The evidence is also against a rating in excess of 30 percent for 
the Veteran's left knee disability based on limitation of motion.  
Indeed, to warrant even a 10 percent rating under Diagnostic 
Codes 5260-5261, the Veteran must have flexion limited to 45 
degrees or extension limited to 10 degrees.  To warrant a 20 
percent rating, the veteran must have flexion limited to 30 
degrees or extension limited to 15 degrees.  On objective 
testing, the Veteran had full extension and his flexion was not 
limited to more than 120 degrees.  

The Board has also considered whether any other alternate 
diagnostic codes enable an increased rating for the Veteran's 
left knee disability evaluated based on limitation of motion.  In 
this regard, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application.  Similarly, as the 
evidence fails to demonstrate non-union of the tibia or fibula, a 
40 percent rating is not possible under Diagnostic Code 5262.  

Assignment of a separate rating for a left knee disability 
predicated on instability under Diagnostic Code 5257 is also not 
appropriate here.  Indeed, the medical evidence, as detailed in 
pertinent part above, does not demonstrate subluxation or 
instability.  

The Board accepts that the Veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  The Board also finds the 
Veteran's own reports of symptomatology to be credible.  
Nevertheless, neither the lay nor medical evidence reflects the 
functional equivalent of symptoms required for higher 
evaluations.

In reaching this conclusion, the Board has considered the 
Veteran's statements pertaining to this disability and his 
assertion that this disability is more severe than characterized 
by the current evaluation.  However, the more probative evidence 
consists of that prepared by neutral skilled professionals at the 
time of the initial injuries and currently, and such evidence 
demonstrates that the currently assigned evaluations for these 
disabilities are appropriate.

The evidence preponderates against the claim.  Accordingly, an 
increased evaluation for this disability is denied.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

	Extraschedular Consideration

Also considered by the Board is whether the Veteran's total left 
knee replacement warrants referral for extraschedular 
consideration.  To accord justice in an exceptional case where 
the scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R. § 3.321(b) (1) 
(2010).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b) (1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b) (1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  Id. 
at 115. If the schedular rating criteria do reasonably describe 
the veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops. Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

Here, the Veteran's reported symptoms, including pain and 
stiffness are all adequately addressed by the schedule of 
ratings.  There are no manifestations of the Veteran's knee 
disability that have not contemplated by the rating schedule and 
assigned an adequate evaluation based on evidence showing the 
symptomatology and/or disability.  Therefore, no referral for 
extraschedular consideration is required and no further analysis 
is in order.  

For the reasons provided above, the preponderance of evidence is 
against the Veteran's claim for a disability rating in excess of 
30 percent for status post total left knee replacement.  
Additionally, there is no basis for assignment of a separate 
evaluation for instability.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  


ORDER

A rating in excess of 30 percent for post-operative total left 
knee arthroplasty is denied.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


